                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

       DeShane A. McCaskey,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:18-cv-00411-RJC-DCK
                                      )
                  vs.                 )
                                      )
     United States Postal Service,    )
                                      )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 19, 2021 Order.

                                               April 19, 2021




      Case 3:18-cv-00411-RJC-DCK Document 56 Filed 04/19/21 Page 1 of 1
